Citation Nr: 0326376	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-01 1942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had verified active duty service with the 
recognized guerillas from March 1945 to March 1946.  The 
veteran died in November 1997.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a Manila February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in June 1999, a statement 
of the case was issued in June 1999, and a substantive appeal 
was received in February 2000.  

FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997.  

2.  The veteran's death was caused by hypertensive 
atherosclerotic cardiovascular disease, which occurred many 
years following his discharge from service.  There is no 
competent evidence relating the cause of the veteran's death 
to any inservice occurrence or event.  

3.  There is no competent evidence to indicate that the 
veteran's service-connected severe injury to Muscle Groups 
XIII, XIV, and XVII of the left thigh with retained foreign 
body, limitation of motion of the left ankle with severe 
injury to Muscle Group XII and peripheral nerve injury and/or 
osteoarthritis of the left ankle and knee, caused or 
significantly or materially contributed to his death.

4.  The appellant is not a surviving spouse of a veteran who 
was in receipt of or entitled to receive compensation at the 
time of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability  
basis for a period of 10 years immediately preceding death, 
or that was so rated for a period of not less than 5 years 
from the date of his discharge or other release from service. 

5.  At the time of the veteran's death, there were on 
outstanding claims for VA benefits.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303,  3.310, 3.312 
(2002


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1318(b)(1) (West 2002).  

3.  The criteria for a claim for accrued benefits have not been met.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there has been 
substantial compliance with the assistance provisions set forth in the new 
law and regulation.  The record in this case includes service medical 
records, private medical records, reports of private and VA medical 
examinations, and correspondence from the veteran and the appellant.  
Significantly, no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with the claim.  

Moreover, in a September 2002 letter, the appellant was effectively 
furnished notice of the types of evidence necessary to substantiate her 
claims as well as the types of evidence VA would assist her in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to the benefits 
sought on appeal.  The discussions in the rating decision, statement of the 
case, supplemental statements of the case and correspondence from the RO 
have informed the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board therefore finds that 
the notice requirements of the new law and regulation have been met.  

Service connection for the cause of the veteran's death

The cause of a veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal or primary 
cause of death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The law provides that service connection will be granted for a disease or 
disability if it is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or disease 
contracted in line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The Board finds that service connection is not warranted for the cause of 
the veteran's death.  The veteran died in November 1997 and the immediate 
cause of death was reported on the Death Certificate as hypertensive 
atherosclerotic cardiovascular disease.  

The service medical records were silent as to the presence of any 
cardiovascular disability.  The cardiovascular system was noted to be 
normal at the time of the service discharge examination which was conducted 
in February 1946.  Medical records associated with the claims file 
subsequent to the veteran's discharge are silent as to the presence of any 
cardiovascular disorder for many years after discharge from active duty.  
The first evidence of a diagnosis of hypertension was included on a private 
medical record dated in August 1997.  The hypertension was not linked to 
active duty.  

During the veteran's lifetime, he was service-connected for severe injury 
to Muscle Groups XIII, XIV, and XVII of the left thigh with retained 
foreign body, evaluated as 50 percent disabling from August 25, 1969; for 
limitation of motion of the left ankle with severe injury to Muscle Group 
XII and peripheral nerve injury, evaluated as 20 percent disabling from 
August 25, 1969; and osteoarthritis of the left ankle and knee, evaluated 
as 20 percent disabling from August 23, 1985.  The combined service-
connected rating was 70 percent from August 23, 1985.  He was also granted 
individual unemployability from November 22, 1988.  Significantly, however, 
there is no competent evidence of record demonstrating that any of the 
service-connected disabilities caused or contributed to the veteran's death 
in any way.  The appellant was requested to provide such evidence in an 
August 1998 letter from the RO but such evidence has not been submitted.  

The only evidence of record which attempts to link the cause of the 
veteran's death to his active duty service in any way is the appellant's 
own allegations.  While the appellant has alleged such a link, she is a lay 
person.  A lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Her allegations of a link between the cause 
of the veteran's death and his service-connected disabilities are totally 
without probative value.  

When there is an approximate balance of positive and negative evidence 
regarding any material issue, VA will give the benefit of the doubt to the 
appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the benefit 
of the doubt rule is inapplicable when the Board finds, as is the present 
case, that a preponderance of the evidence is against a particular claim.  
Ortiz v. Principi, 274 F.3d 1361 (2001). 


Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

Even if a veteran's death is not determined to be service connected, a 
surviving spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own willful misconduct, 
and who either was in receipt of or entitled to receive compensation at the 
time of death for service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally disabling for 
10 or more years immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of 38 
U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's 
claim for death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  38 C.F.R. § 
20.1106.   

Based on a thorough review of the evidence, the Board finds that appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  Although the 
veteran's death has not been shown to be the result of his own willful 
misconduct, at the time of his death, he was not in receipt of compensation 
for a service-connected disability that had been continuously rated totally 
disabling for a period of 10 or more years immediately preceding death, or 
that had been so rated continuously for a period of not less than 5 years 
from the date of his discharge or other release from active duty.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The Board notes that a total rating based on individual unemployability was 
established as of August 25, 1969.  Significantly, however, this benefit 
was determined to be not warranted due to the veteran's employability by a 
December 1982 rating decision.  Entitlement to TDIU was discontinued 
effective March 31, 1983.  In an August 1998 decision, the Board determined 
that TDIU was again warranted and the benefit was re-established with an 
effective date of August 22, 1988.  The veteran died on November [redacted], 1997.  
Therefore, a total disability rating had only been effect for approximately 
nine years preceding the veteran's death.  As such, the veteran was not 
rated totally disabling for a period of ten years immediately preceding 
death and service connection for the cause of death is not warranted.  The 
Board notes the veteran perfected an appeal for an effective date prior to 
November 22, 1988 for the assignment of TDIU.  The appeal was denied, 
however, by a final Board decision dated in July 1993.  

Similarly, the appellant has failed to show that but for receipt by the 
veteran of military retired or retirement pay, or CUE in a rating decision 
made during the veteran's lifetime, the veteran would have been entitled at 
the time of his death to receive compensation for a service-connected 
disability that was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years immediately 
preceding death, or was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's discharge or 
release from active duty for a period of not less than 5 years immediately 
preceding death.    

In light of the above, the Board finds that the veteran was not in receipt 
of or entitled to receive compensation for any service-connected disability 
rated totally disabling at the time of his death during the required 
respective time periods.  Therefore DIC benefits based on 38 U.S.C.A. § 
1318 may not be paid on his behalf.


Entitlement to Accrued Benefits

Accrued benefits may be paid to the surviving spouse, children or parents 
of a veteran to which the veteran was entitled at death under existing 
ratings or decisions or those based on evidence in the file at the date of 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000 (a).

Application for accrued benefits must be filed within one year after the 
veteran's date of death.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by an apportionee, surviving spouse, 
child or parent is deemed to include claim for any accrued benefits.  38 
U.S.C.A. §§ 5101(a), 5121(c); 38 C.F.R. §§ 3.152(a), 3.1000 (c).

The veteran did not have any claim for VA benefits outstanding at the time 
of his death.  Review of the record indicates that there is no 
communication of any type from the veteran or his representative which can 
be construed in any way as a claim for benefits between the time that the 
Board denied an earlier effective date for TDIU in July 1993 and the 
appellant's submission of her claim of entitlement to DIC in May 1998.  Nor 
are there prior claims of entitlement outstanding which were not 
adjudicated prior to the Board's July 1993 decision.  Accordingly, the 
Board finds that there is no basis on which accrued benefits may be 
awarded.  Reasonable doubt is not for application, as the evidence against 
the claim is overwhelming. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).



ORDER

Service connection for the cause of the veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.  

Entitlement to accrued benefits is denied.  





	                        ____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps 
you can take if you disagree with our decision.  We are in the process of 
updating the form to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to the United 
States Court of Appeals for Veterans Claims."  (1) A "Notice of 
Disagreement filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing you.





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



